NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           ___________

                               No. 13-1256
                               ___________

                            YONG KANG LIN,
                                      Petitioner

                                    v.

      ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                 Respondent

                 ____________________________________

                  On Petition for Review of an Order of the
                       Board of Immigration Appeals
                       (Agency No. A089-198-265)
                Immigration Judge: Honorable Susan G. Roy
                 ____________________________________

               Submitted Pursuant to Third Circuit LAR 34.1(a)
                               May 22, 2013
             Before: FISHER, GARTH and ROTH, Circuit Judges

                       (Opinion filed: May 23, 2013)
                              ___________

                                OPINION
                               ___________

PER CURIAM




                                    1
         Yong Kang Lin, a native and citizen of China, petitions for review of an order of

the Board of Immigration Appeals (“BIA”) denying his motion to reopen. For the

reasons that follow, we will deny the petition for review.



                                              I.

         Lin unlawfully entered the United States with his wife in 2007.1 The Department

of Homeland Security (“DHS”) issued him a Notice to Appear (“NTA”) charging him

with removability under the Immigration and Nationality Act (“INA”). He appeared in

consolidated proceedings before the Immigration Judge (“IJ”) with his wife, where he

admitted the factual allegations in the NTA and conceded removability. Lin sought relief

as a derivative of his wife’s asylum application, which was based on a claim of forced

abortion in China. The IJ denied his wife’s application and ordered them removed to

China. The BIA dismissed their appeal on November 26, 2009. (A.R. at 3-4.)

         On June 22, 2012, Lin filed a motion to reopen and remand his removal

proceedings, based on his practice of Christianity and a claim of changed country

conditions. (A.R. at 492.) Specifically, he argued that “China has heightened its

restriction of Christians” as part of the “crackdown” precipitated by the “Jasmine

revolution” that took place in 2011. (A.R. at 496-97.) Lin also submitted documentary

evidence in support of his motion, including his own affidavit, photographs, and letters

1
    Lin’s wife is not a party to this case.

                                              2
from friends and relatives in China and the United States.

         The BIA denied the motion on January 4, 2013, finding that it was untimely and

that Lin did not demonstrate that the changed country conditions exception applied to his

motion.2 In particular, the BIA relied on the State Department reports, noting that “[t]he

evidence reflects that China currently allows the practice of Christianity,” and gave little

weight to the unsworn statements from Lin’s friend and relatives, as they were “created

for the purposes of litigation.” (A.R. at 487-88.) Lin now seeks review of the BIA’s

decision denying his motion to reopen.

                                              II.

         We have jurisdiction to pursuant to 8 U.S.C. § 1252(a) to review the BIA’s denial

of Lin’s motion to reopen, and we apply the abuse of discretion standard to our review.

See Fadiga v. Att’y Gen., 488 F.3d 142, 153 (3d Cir. 2007). The BIA’s decision is

entitled to “broad deference,” Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003)

(internal quotation marks and citation omitted), and “will not be disturbed unless [it is]

found to be arbitrary, irrational, or contrary to law,” Guo v. Ashcroft, 386 F.3d 556, 562

(3d Cir. 2004) (citation omitted).

         With limited exceptions, a motion to reopen must be filed within ninety days of

the date of entry of a final administrative order. 8 U.S.C. § 1229a(c)(7)(C)(i). It is

undisputed that Lin’s motion to reopen was untimely. (Pet’r. Br. at 5.) Therefore, to


2
    The BIA also declined to exercise its sua sponte authority to reopen. (A.R. at 488.)
                                               3
circumvent that time limit, Lin had to provide material evidence of changed conditions in

China that could not have been discovered or presented during the previous proceeding.

8 U.S.C. § 1229a(c)(7)(C)(ii). The burden of proof on a motion to reopen is on the alien

to establish eligibility for the requested relief. See Huang v. Att’y Gen., 620 F.3d 372,

389 (3d Cir. 2010).

       Lin argues that the BIA “abused its discretion by declining to reopen” his case,

“despite his submission of previously unavailable evidence and changed conditions in

support of the motion.” (Pet’r. Br. at 4.) However, Lin has not met his burden of proving

that the BIA’s decision was arbitrary, irrational, or contrary to law. Guo, 386 F.3d at

562. The evidence he provided in support of his motion, along with the State

Department’s country reports, demonstrated that China currently allows the practice of

Christianity. (A.R. at 487.) Even though some underground church leaders were

arrested, and other church members harassed, the BIA’s conclusion that the evidence did

not prove that Lin would “suffer mistreatment amounting to persecution upon his return

to China” was well-founded. (Id. at 488.) We also agree that Lin’s “individualized

evidence” from China was of dubious value, as the unsworn statements were “created for

the purpose of litigation” and of “essentially unknown reliability.” (Id.) The only change

in circumstance Lin could demonstrate was personal, given that his participation in

Christianity began in 2012. That does not suffice to excuse the time limitation on his

motion to reopen. Liu v. Att’y Gen., 555 F.3d 145, 151 (3d Cir. 2009). Because Lin did

                                             4
not meet the standard set forth in § 1229a(c)(7)(C)(ii), the BIA did not abuse its

discretion in denying his motion to reopen as untimely.3

                                             III.

       Because the denial of Lin’s motion to reopen was not an abuse of discretion, see

Fadiga, 488 F.3d at 153, we will deny.




3
  We have also considered Lin’s argument that he has “demonstrated prima facie
eligibility for refugee status” and find it to be without merit. (Pet’r. Br. at 14.)
                                                5